765 N.W.2d 333 (2009)
BAKER CONCRETE CONSTRUCTION, INC. and Etkin Skanska Construction Company of Michigan, f/k/a Etkin Construction Company, Plaintiffs-Appellees/Cross-Appellees,
v.
WHALEY STEEL CORPORATION and CNA Insurance, Defendants-Appellees/Cross-Appellants, and
Transportation Insurance Company, Defendant-Appellee/Cross-Appellant, and
United States Fire Insurance Company, Defendant-Appellee/Cross-Appellant, and
Edgewood Electric Company, United States Fidelity & Guarantee Company, St. Paul Fire & Marine Insurance Company, and TIG Insurance Company, Defendants-Appellees/Cross-Appellees, and
L.W. Connelly & Sons, Inc., d/b/a Connelly Crane Rental Corporation, d/b/a Connelly Crane and St. Paul Surplus Lines Insurance Company, Defendants-Appellants/Cross-Appellees.
Docket No. 138066. COA No. 272455.
Supreme Court of Michigan.
May 27, 2009.

Order
On order of the Court, the motion to withdraw the application for leave to appeal the December 2, 2008 judgment of the Court of Appeals is GRANTED. The applications for leave to appeal as cross-appellants are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.